Case: 13-3178     Document: 8    Page: 1    Filed: 01/13/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                WILLIAM ROBERT KELLY,
                       Petitioner,

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                           AND

          DEPARTMENT OF COMMERCE,
                    Intervenor.
              ______________________

                        2013-3178
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC0752120131-I-1.
                ______________________

                      ON MOTION
                  ______________________
                        ORDER
    The Department of Commerce (“Commerce”) moves to
reform the caption to designate the Merit Systems Protec-
tion Board (“Board”) as the respondent and Commerce as
an intervenor in this petition.
Case: 13-3178        Document: 8   Page: 2   Filed: 01/13/2014



2                                               KELLY   v. MSPB



    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board’s decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case.
Here, the Board dismissed William Robert Kelly’s appeal
for lack of jurisdiction. Thus, the Board is the proper
respondent in this petition for review.
    The court notes that Kelly has not filed his informal
brief in this case. If Kelly does not file his informal brief
within 21 days from the date of this order, his petition
will be dismissed for failure to prosecute.
      Accordingly,
      IT IS ORDERED THAT:
     (1) The motion to designate the Board as respondent
and Commerce as an intervenor is granted. The revised
official caption is reflected above.
     (2) Kelly is directed to file his brief. If Kelly does not
file his brief within 21 days from the date of this order,
his petition will be dismissed.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s26